Citation Nr: 1234196	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange. 

2. Entitlement to service connection for hearing loss, right ear.

3. Entitlement to a compensable evaluation for hearing loss, left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from January 1964 to December 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for hearing loss, left ear, and from which the Veteran appealed the initial assigned noncompensable (0 percent) evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). That decision also denied claims for service connection for right ear hearing loss, and diabetes mellitus due to Agent Orange exposure. A hearing was held before an RO Decision Review Officer (DRO) in December 2009. 

In July 2012, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.             § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

At the hearing, there was additional documentary evidence submitted along with a waiver of RO initial consideration as the Agency of Original Jurisdiction (AOJ), and which the Board hereby accepts for inclusion in the record. See 38 C.F.R.       §§ 20.800, 20.1304 (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Diabetes Mellitus, Due to Agent Orange Exposure 

Pertinent VA law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) (to include diabetes mellitus, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).           

The claimed exposure to Agent Orange in this particular case involves the Veteran's reported incidents of such exposure that are not directly limited to service in the Republic of Vietnam. The Veteran had three years and four months of documented overseas military duty. His regular duty assignment as documented was at         Kadena Air Force Base (AFB), Okinawa, Japan. According to the Veteran, for much of the relevant time period he was stationed in Okinawa where he performed routine maintenance on all types of military aircraft involved in the Vietnam conflict, requiring him to perform tasks such as checking air intakes and jet engines. By the Veteran's account, he was regularly exposed to large drums being transported to and from Vietnam that were often leaking an oily substance (presumably Agent Orange), and he was never warned as to what the substance might cause. Beyond this, the Veteran further indicates that he had at least one temporary duty assignment (TDY) that required him to be sent to Vietnam in January 1965 in DaNang for two to three days, at the same time as Operation Flaming Dart was taking place as initiated as a counterattack by the U.S. military. (The Veteran has mentioned one other instance in which he recalled a possible TDY to Tan Son Nhut, Vietnam, but states that he is not certain this occurred to the best of his recollection, whereas there is no material question that the TDY to DaNang took place as described).

Furthermore, the Veteran indicates that he had several temporary assignments to Thailand, sometimes for a month at a time. He indicates having been sent to Korat Royal Thai Air Force Base (RTAFB) often for additional military aircraft maintenance duties, where he again worked upon aircraft that were observed to carry Agent Orange containers. According to the Veteran, while working on the flight line he was stationed at the air field, in close proximity to the base perimeter where Agent Orange was known to be sprayed as a defoliant. 

Thus far, unfortunately there is not much that can be objectively confirmed from what VA has available from the Veteran's service personnel file. His Form DD-214 reflects service in the Air Force in the military occupational specialty (MOS) of instrument repairman for the 18th Armament and Electronics Maintenance Squadron. As indicated, his place of assignment is listed as Kadena AFB, Okinawa. No reference is yet available to any TDY or alternate duty assignment.

Given the Veteran's contentions regarding in-service duty capacity, the Board notes that there are specific guidelines for processing of claims involving Agent Orange exposure based on service in Thailand during the Vietnam Era, as indicated under VA's Adjudication Procedure Manual. See M21-1MR, IV.ii.2.C.10.q (Dec. 16, 2011). Under these guidelines, special consideration of herbicide exposure on a factual basis shall be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases. For purposes of application of this section, the occupational duties and base assignment of the claimant are determined on a facts-found basis, and if sufficient facts are not available to make such determination, then specific additional development measures are prescribed. 

The present case falls within the category in which further evidentiary development is needed to verify the circumstances of the Veteran's service in the locations of the Republic of Vietnam and Thailand, and whether as claimed, there was the likelihood of Agent Orange exposure where he had active duty service.

To begin with, the Board requires further information from the Veteran. The Board acknowledges that the Veteran has already elucidated at great length many details from his service, however, some additional details would be helpful -- exactly when and where he had herbicide exposure in Okinawa, and the approximate dates of service at Korat RTAFB. 

Then the RO/AMC should contact the National Personnel Records Center (NPRC) and obtain a verified complete copy of the Veteran's official military personnel file. Whereas some of these records are presently on file, the record hardly appears complete, given the absence of additional documentation such as performance evaluations. In its inquiry to the NPRC, the RO/AMC should also seek evidence that the Veteran had any TDY assignment(s) to the Republic of Vietnam and/or Korat RTAFB in Thailand. See 38 C.F.R. § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency). 

The Veteran himself points out that he recalls possibly having received combat pay during the time period he went to DaNang, Vietnam in January 1965. He states that his own attempt to confirm this with the Defense Finance and Accounting Service (DFAS) office has been unsuccessful. The RO/AMC should undertake this action on remand.

Finally, consistent with the provisions of the VA Adjudication Procedure Manual  an informational request should be sent to the the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to determine whether the Veteran's unit of assignment, the 18th Armament and Electronics Maintenance Squadron was ever placed on TDY status either in the Republic of Vietnam, or at Korat RTAFB, Thailand consistent with the dates of assignment which the Veteran has identified. 

These inquiries and any other measures available to the RO/AMC should be undertaken for purpose of objective corroboration of the circumstances of service the Veteran has set forth. 

Hearing Loss, Right Ear

The Veteran reports in-service noise exposure while working on the flight line          in the capacity of an aircraft mechanic, with intermittent hearing protection.

Service medical history indicates that on service entrance examination in  December 1963, an audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
5
5
0
0
30
LEFT
10
0
0
25
20
60

On separation examination in December 1967, and audiogram showed the following:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
5
5
0
25
LEFT
10
5
10
25
45
75

The Veteran underwent a VA Compensation and Pension examination by an audiologist in November 2008, at which time he described a progressive hearing loss since 1967 at the time he was separated from service. The claims file was reviewed, including service treatment records. The diagnosis included high frequency sensorineural hearing loss, bilaterally. The VA examiner then expressed  the opinion that the Veteran's right ear hearing loss was less likely than not caused by or a result of military noise exposure. The stated rationale for the opinion was that while military acoustic trauma was conceded, the claims file indicated that on enlistment both ears showed hearing loss at 6Khz left worse than the right (though normal otherwise); on separation in 1967, hearing was normal at 500 Hz to 6Khz in the right ear, however, indicating that hearing loss at 6Khz was resolved on the separation examination. Furthermore, according to the VA examiner, an Institute of Medicine study on military noise exposure indicated that there was no scientific evidence to support the delayed onset of noise induced hearing loss.

The Board has several concerns with the factual underpinning of the VA examiner's conclusion, the first being that by all apparent indication the elevated hearing threshold observed on the December 1963 service entrance examination remained present at the time of service discharge, and was not resolved, contrary to the examiner's statement. Second, the VA examiner's finding that there was no scientific evidence to support the delayed onset of noise induced hearing loss is         at odds with the VA process for evaluating hearing loss claims. Under VA law, service connection may be established for hearing loss even when there is no          in-service documentation of that condition, provided there is otherwise competent evidence of in-service etiologically linking hearing loss to service. See Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). As a result, VA law essentially permits service connection, where properly established, for hearing loss that manifests post-service. See generally, 38 C.F.R.                   § 3.303(d). Third, the Veteran's competent lay testimony as to in-service noise exposure, and continuity of symptomatology thereafter should be expressly considered in formulating any opinion on etiology.

Accordingly, the Board will request a new VA audiological examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Hearing Loss, Left Ear

Inasmuch as the Board is requesting a VA examination on the issue of service connection for right ear hearing loss, this will also provide the opportunity for an updated audiological evaluation of hearing acuity in both ears, including the service-connected left ear hearing loss. Given that the Veteran last underwent VA audiological examination in 2008, approximately four years ago, a more contemporaneous examination to evaluate left ear hearing loss is deemed warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)


1. The RO/AMC should contact the Veteran and provide him another opportunity to set forth additional details concerning his overseas military duty from 1964 to 1967 -- including, but not limited to, exactly when and where he had herbicide exposure a Kadena AFB, Okinawa,        and the approximate dates of service at Korat RTAFB, Thailand. The Veteran should be further advised that he is free to submit in-service letters and photographs, as well as statements from individuals with whom he served,            to assist with verification of the circumstances of his service involving alleged Agent Orange exposure. 

2. The RO/AMC should contact the National Personnel Records Center and obtain a complete copy of                the Veteran's official military personnel file, including but not limited to documentation of performance evaluations therein. The RO/AMC should further make an informational inquiry as to any evidence of TDY assignment(s) to the Republic of Vietnam and/or Korat RTAFB in Thailand. All documentation received must be associated with the claims file.

3. The RO/AMC should then contact the Defense Finance and Accounting Service and request any available documentation that the Veteran received combat pay for a time period of service (for two to three days) when he went to DaNang, Vietnam in January 1965. 

4. The RO/AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether the Veteran's unit of assignment, the 18th Armament and Electronics Maintenance Squadron was placed on TDY status either in the Republic of Vietnam, or at Korat RTAFB, Thailand consistent with the dates of assignment the Veteran has identified (and/or otherwise shown by the record).

5. The RO/AMC should then complete any additional measures required for purpose of verifying the Veteran's exposure to Agent Orange pursuant to the                         VA Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q (Dec. 16, 2011).

6. The RO/AMC should request that the Veteran identify all sources of relevant medical treatment for right ear hearing loss since separation from military service, including from VA and private treatment providers. Provide the appropriate medical release forms                (VA Form 21-4142) upon which to identify said treatment, and conduct a records inquiry based on any information provided. 

7. The RO/AMC should schedule the Veteran for another VA audiological examination to (1) determine the likely etiology of right ear hearing loss; (2) determine the current severity of left ear hearing loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.          The VA examiner should describe all current symptoms and manifestations of the Veteran's hearing loss condition.

The VA examiner should then opine as to whether the Veteran's right ear hearing loss is at least as likely as not (50 percent or greater probability) due to in-service noise exposure during the Veteran's military service, taking into consideration his competent lay assertions of               in-service noise exposure as an aircraft mechanic, his competent assertions of continuity of symptomatology thereafter, and the documented medical history.             Please indicate review of the prior November 2008 VA Compensation and Pension examination in this regard.
The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8. The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,         11 Vet. App. 268 (1998).

9. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

